DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Objections

Claim 3 is objected to because of the following informalities:  the term “universal serial bus” in Line 2 should be capitalized as “Universal Serial Bus” as it is a proper name of a specific bus standard (See Paragraphs 1 and 17 of Applicant’s disclosure).  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: a semicolon has been omitted following the word “device” in Line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2016/0216750 to Hundal et al. (“Hundal”).

In reference to Claim 1, Hundal discloses an apparatus comprising: a power converter (See Figure 2 Numbers 202 and 220 and Figure 3 Numbers 302 and 320 and Paragraphs 32 and 37); and a controller (See Figures 1-3 Number 116 and Paragraph 


In reference to Claim 2, Hundal discloses the limitations as applied to Claim 1 above.  Hundal further discloses a first connector, wherein the first device is to connect to the apparatus via the first connector (See Figure 2 Number 208 and Paragraph 28); and a second connector, wherein the second device is to connect to the apparatus via the second connector (See Figure 3 Number 308 and Paragraph 38).


In reference to Claim 3, Hundal discloses the limitations as applied to Claim 2 above.  Hundal further discloses that the first connector and the second connector are universal serial bus connectors (See Paragraphs 28 and 38).

In reference to Claim 4, Hundal discloses the limitations as applied to Claim 1 above.  Hundal further discloses that the controller is further to: determine whether a power request from the first device exceeds a predefined output power level of the 

In reference to Claim 5, Hundal discloses the limitations as applied to Claim 1 above.  Hundal further discloses that to spoof the first device and the second device with respect to each other, the controller is to: send a communication to the first device that signals to the first device that the power is supplied to the first device by the second device; and send a communication to the second device that signals to the second device that the first device is not drawing power from the second device (See Paragraphs 43-45 and 70).


In reference to Claim 6, Hundal discloses the limitations as applied to Claim 1 above.  Hundal further discloses that the power converter is a programmable power converter to be connected to the external power source to supply power to the first device (See Paragraphs 34, 39, and 85).

In reference to Claim 7, Hundal discloses the limitations as applied to Claim 1 above.  Hundal further discloses that the power contract negotiation includes a request for power by the first device from the second device (See Paragraph 66).

In reference to Claim 8, Hundal discloses the limitations as applied to Claim 1 above.  Hundal further discloses that to spoof the first device and the second device with respect to each other, the controller is further to: send a communication to the first device that signals to the first device that the power is supplied to the first device by the second device; and send a communication to the second device that signals to the second device that the power is delivered to the first device by the second device (See Paragraphs 41 and 46).

In reference to Claim 9, Hundal discloses an apparatus comprising: a first port (See Figure 2 Number 208 and Paragraph 28) to connect to a first device (See Figures 1 and 4 Number 108); a second port (See Figure 3 Number 308 and Paragraph 38) to connect to a second device (See Figures 1 and 4 Number 102); a controller in communication with the first port and the second port (See Figures 1-3 Number 116 and Paragraph 36), the controller to: receive a first signal communicated from the first device, the first signal comprising a request for power (See Paragraphs 26, 46, and 66); and based on receipt of the first signal, control a power converter (See Figure 2 Numbers 202 and 220 and Figure 3 Numbers 302 and 320 and Paragraphs 32 and 37) to supply power to the first device from an external power source (See Figure 2 Numbers 202 and 220 and Figure 3 Numbers 302 and 320 and Paragraphs 32 and 37) through the first port (See Paragraphs 32 and 37).


In reference to Claim 10, Hundal discloses the limitations as applied to Claim 9 above.  Hundal further discloses that the first signal comprises part of a power contract negotiation with the first device, and wherein controller is further to: intercept the power contract negotiation from the first device (See Paragraphs 26 and 43-46); and send a second signal to the second device, the second signal comprising part of the power contract negotiation (See Paragraphs 26 and 43-46).

In reference to Claim 11, Hundal discloses the limitations as applied to Claim 10 above.  Hundal further discloses that the controller is further to: determine, from the power contract negotiation, whether the request for power from the first device exceeds a predefined output power level of the second device; and control the power converter to supply power to the first device from the external power source based on a determination that the request from the first device exceeds the predefined output power level of the second device (See Paragraphs 31, 43, and 82 [host can supply power; controller determines whether current power supply can support additional requested power; controller provides additional power from external source if available]).

In reference to Claim 12, Hundal discloses the limitations as applied to Claim 9 above.  Hundal further discloses that the controller is further to negotiate the power contract with the first device (See Paragraphs 26, 43-46, and 58-67).

In reference to Claim 13, Hundal discloses the limitations as applied to Claim 9 above.  Hundal further discloses that the controller is further to: send a communication to the first device that signals to the first device that the power is supplied to the first device by the second device; and send a communication to the second device that signals to the second device that the power is delivered to the first device by the second device (See Paragraphs 41 and 46).

In reference to Claim 14, Hundal discloses a non-transitory computer-readable medium comprising machine readable instructions (See Paragraph 85) that when executed by a controller (See Figures 1-3 Number 116 and Paragraph 36), cause the controller to: receive a power request from a first device (See Paragraphs 26, 46, and 66); determine, based on the received power request, whether a second device (See Figures 1 and 4 Number 102) or an external power source is to provide power to the first device (See Paragraphs 26, 43-46, and 58-67); based on the determination that the second device is to provide power to the first device, enable power delivery from the second device to the first device (See Paragraph 41); and based on the determination that the power source is to provide power to the first device, cause power to be supplied to the first device from the external power source (See Paragraphs 43-46).


In reference to Claim 15, Hundal discloses the limitations as applied to Claim 14 above.  Hundal further discloses that the instructions are further to cause the controller to: determine whether the received power request exceeds a predefined output power level available from the second device; and determine that the second device is to .

Claim(s) 9 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2015/0160705 to Chen (“Chen-2015”).

In reference to Claim 9, Chen-2015 discloses an apparatus comprising: a first port (See Figure 5 Number 54) to connect to a first device (See Paragraph 55); a second port (See Figure 5 port connecting Numbers 26 and 500a) to connect to a second device (See Figure 5 Number 500a); a controller in communication with the first port and the second port (See Figure 5 Numbers 26 and 56), the controller to: receive a first signal communicated from the first device, the first signal comprising a request for power (See Paragraph 55); and based on receipt of the first signal, control a power converter (See Figure 5 Number 26) to supply power to the first device from an external power source through the first port (See Figure 5 Number 500b and Paragraphs 55-56).

In reference to Claim 13, Chen-2015 discloses the limitations as applied to Claim 9 above.  Chen-2015 further discloses that the controller is further to: send a communication to the first device that signals to the first device that the power is supplied to the first device by the second device; and send a communication to the 


In reference to Claim 14, Chen-2015 discloses a non-transitory computer-readable medium comprising machine readable instructions (See Paragraph 12) that when executed by a controller (See Figure 5 Numbers 26 and 56), cause the controller to: receive a power request from a first device (See Paragraph 55); determine, based on the received power request, whether a second device (See Figure 5 Number 500a) or an external power source (See Figure 5 Number 500b) is to provide power to the first device (See Paragraphs 55-56); based on the determination that the second device is to provide power to the first device, enable power delivery from the second device to the first device (Paragraphs 55-56); and based on the determination that the power source is to provide power to the first device, cause power to be supplied to the first device from the external power source (Paragraphs 55-56).

In reference to Claim 15, Chen-2015 discloses the limitations as applied to Claim 14 above.  Chen-2015 further discloses that the instructions are further to cause the controller to: determine whether the received power request exceeds a predefined output power level available from the second device; and determine that the second device is to provide power to the first device based on a determination that the received request falls below the predefined output power level available from the second device (See Paragraph 56).


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2017/0351638 to Chen (“Chen-2017”).

In reference to Claim 9, Chen-2017 discloses an apparatus comprising: a first port (See Figure 4 Number 12) to connect to a first device (See Figure 4 Number 3); a second port (See Figure 4 ‘INF_BUS’) to connect to a second device (See Figure 4 Number 134); a controller in communication with the first port and the second port (See Figure 4 Number 13’), the controller to: receive a first signal communicated from the first device, the first signal comprising a request for power (See Paragraphs 36-37, 56, and 63-64); and based on receipt of the first signal, control a power converter (See Figure 4 Number 16) to supply power to the first device from an external power source through the first port (See Paragraphs 35, 37, 58, and 65).

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186